ON REHEARING.
DUFOIIiR, J.-
A re-examination of the case has led us to the conclusion that, our declaration that the- whole interest herein was forfeited because of the usurious stipulation was erroneous.
Act 291 of 1855, amending Article 2924 R. C. CL, pro - vides that the amount of the conventional interest should not exceed eight per cent under pain of forfeiture of the entire interest.
But Act 68 of 1908, amending the same article and *278practically redrafting it, omitted tile penalty of the act, of 1855, and contains a repeal of all conflicting legislation..
This amendment took the place of the prexisting ar~ tide, which thereupon ceased to exist and' became suspended by the amendment. Meyers vs. Vasquez, 56 S. R. 619; Seeling vs. I. C. R. R., No. 5222 Court of Appeal,
We think the rate of interest properly reducible to the highest rate allowed for conventional interest by our statute.
Our previous' decree is set aside, and the Judgment is amended by reducing the .interest to eight per cent per annum, and, as ■ amended, the judgment is affirmed, appellee to pay costs of appeal.
May 13th, 1912.